Citation Nr: 1202683	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to his bilateral knee disorders.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought on appeal.  

In support of his claims, the Veteran testified at a Travel Board hearing that was held in February 2010 before the undersigned Veterans Law Judge (VLJ) at Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  A transcript of the hearing is currently of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay in the adjudication of this appeal, a remand is required before the claims can be properly adjudicated.  

First, in an October 2008 statement, the Veteran reported that he has had been treated at the San Juan VA Medical Center (VAMC) for the disorders currently on appeal.  Records reflecting this reported treatment are not contained within the claims folder, and it is unclear if the RO has attempted to obtain these VA records.  Therefore, the AMC/RO must attempt to obtain these medical records.  



The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant federal records have not been obtained, then it is a breach of the duty to assist and grounds for a remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, in an August 2006 statement, the Veteran further stated that he had been treated by Dr. J.A.M., a private physician, for the disorders currently on appeal.  In November 2006, the RO sent the Veteran a letter and a form requesting that he complete an Authorization and Consent to Release Information (VA Form 21-4142).  The Veteran did not respond to this letter.  However, since a remand is required for other reasons, the Board finds that the RO should make another attempt to obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, a remand is required to afford the Veteran VA examinations to include opinions on the nature and etiology of the disorders currently on appeal.  

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the Veteran was diagnosed with "HNP L5-S1.  Bulging L5-S1, L3-L4, L4-L5" and with "lumbar muscle spasm" by Dr. L.M.V.C in April 2006.  Additionally, throughout his appeal, the Veteran has credibly reported bilateral knee pain and back pain.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Id.

In regards to in-service incurrences of these disorders, in an August 2006 statement, the Veteran stated that he injured his knees during Basic Training at Fort Jackson, South Carolina, and was treated at the base hospital.  During his February 2010 hearing, the Veteran testified that, following this first injury, he reinjured both knees during an in-service softball game in 1973.  He further testified that he did not recall a specific in-service injury to his lumbar spine.  

The claims file does not contain a copy of the Veteran's service treatment records (STRs).  In October 2007, the RO made a Formal Finding that these records were unavailable.  Where STRs have been destroyed or are unavailable, the Board has a heightened duty to discuss the reasons or bases for its findings and to carefully consider applying the benefit-of-the-doubt doctrine.   See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) and also Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).    

Inasmuch as the claims file currently contains some medical and lay evidence of current disorders and the possibility of  in-service incurrences of these disorders, the Board further finds further justification for affording the Veteran VA examinations to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:


1.  Ask the Veteran to provide a list containing the names of all private medical providers who have treated him for lumbar spine, right knee and/or left knee disorders before, during or after his military service.  After obtaining the appropriate authorization from the Veteran, obtain all available records from the sources identified by the Veteran. 

The Board is particularly interested in obtaining all the records of the treatment afforded to the Veteran by Dr. J.A.M., a private physician.

All records obtained must be associated with the claims file.  If no additional medical records are located, that fact should be reported and the report should be incorporated into the record.

2.  Ask the Veteran to indicate if he has received treatment at any VA facility other than the San Juan VAMC.  If he has received treatment at any other facility those records should be obtain and made part of the claims folder.

3.  Regardless of whether or not the Veteran reports treatment at other VA facilities, all records of any outpatient and/or inpatient treatment afforded to the Veteran at the San Juan VAMC should be obtained and associated with the claims folder.  If no additional medical records pertaining to the Veteran are located at the San Juan VAMC, a written statement to that effect should be requested for incorporation into the record.

4.  Subsequently, schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed lumbar spine and bilateral knee disorders.  The VA physician should thoroughly review the entire claims file, as well as a copy of this Remand prior to or in conjunction with the physical examination of the Veteran.  The physician should note that this action has been 
accomplished in the VA examination report.  The physician is requested to specifically address the following:

(a)  State the proper diagnosis of any lumbar spine or bilateral knee disorder(s) found on examination.  

(b)  If the Veteran is found to have a lumbar spine or bilateral knee disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed disorder(s) was/were incurred during the Veteran's period of active duty from November 1972 to October 1974, or as a result of an incident or injury therein.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming the opinion(s), the physician is requested to consider the Veterans lay statements regarding the progression of the claimed disorder(s), and comment on whether the Veteran's statements make sense from a medical point of view.


Any opinion expressed by the VA physician should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the physician should specifically cite each reference material utilized.  If the VA physician is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination that is scheduled in connection with this REMAND and that he has an obligation to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include the denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After all the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


